Name: Commission Regulation (EEC) No 1624/92 of 25 June 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 6. 92 Official Journal of the European Communities No L 175/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1624/92 of 25 June 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (')&gt; as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 1507/92 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 17 to 23 June 1992 for the Greek drachma lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Greece, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'Greece' in parts 1 , 2, 3, 4, 5, 6, 7, 8 , 9 and 10 of Annex I is replaced by that in Annex I hereto ; 2 . Annex II is replaced by Annex II hereto; 3 . Annex III is replaced by Annex III hereto. Article 2 This Regulation shall enter into force on 29 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission (') OJ No L 164, 24. 6 . 1985 , p. 6 . (2) OJ No L 201 , 31 . 7 . 1990, p. 9 . O OJ No L 153, 17. 6. 1991 , p. 1 . (4) OJ No L 161 , 15. 6 . 1992, p . 1 . (') OJ No L 310, 21 . 11 . 1985, p. 4 . (*) OJ No L 358, 8 . 12 . 1989, p. 28 . No L 175/2 Official Journal of the European Communities 29. 6 . 92 ANNEX I PARTI SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Fl Pta Esc £ Bfrs/Iirs Dkr Lit FF Dr £ Irl 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 10 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 1 000 kg - 4 677,7 4 677,7 6 319,1 6 319,1 4 677,7 4 677,7 4 444,0 4 444,0 4 444,0 4 266,2 4 266,2 4 677,7 4 677,7 4 444,0 4 444,0 5 671,1 5 343,9 6 548,7 2 105,0 4 532,8 4 351,5 4 532,8 4 532,8 8 060,4 6 124,8 5 972,7 6 782,6 4 771,2 4 532,8 6 221,5 4 532,8 4 532,8 4 771,2 4 532,8 4 532,8 4 351,5 4 771,2 11-1 11-1 7285 7286 11-2 11-1 11-1 7285 7286 29. 6 . 92 Official Journal of the European Communities No L 175/3 Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 P » Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 7285 7286 7285 7286 7158 7159 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 110421 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 11-1 11-1 11-1 11-1 11-6 11-6 11-3 11-3 11-3 11-3 11-1 11-1 11-4 11-4 11-4 1 000 kg - 4 532,8 4 532,8 4 532,8 6 221,5 4 351,5 7 679,2 4 771,2 4 532,8 5 145,4 4 532,8 4 532,8 4 532,8 6 221,5 7 110,3 4 532,8 4 351,5 7 679,2 5 972,7 4 351,5 4 351,5 4 771,2 4 771,2 4 771,2 4 771,2 4 532,8 4 532,8 4 532,8 4 771,2 4 532,8 4 532,8 4 532,8 4 771,2 4 532,8 4 532,8 4 532,8 3 508,3 1 403,3 8 326,3 6 221,3 7 910,2 5 910,5 6 888,1 7 905,3 7 905,3 7 063,3 7290 7291 7290 7291 7285 7286 7294 7295 7294 C No L 175/4 Official Journal of the European Communities 29. 6. 92 CN code Table Additionalcode Positive Negative Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland 1 DM Fl Pta Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl 7295 7296 7297 7294 7295 7294 7295 O O O C) 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 17-9 7318 7318 23-1 23-1 7622 7623  1000 kg - 7 063,3 7 063,3 7 063,3 7 063,3 7 063,3 7 063,3 7 063,3 10 758,7 9 215,0 7 063,3 7 063,3 7 063,3 9 636,0 6 735,9 7 063,3 1 931,9 4 001,8 1 931,9 4 001,8 1 931,9 4 139,8 1 931,9 4 139,8 9 355,3 561,3 1 411,0 2 821,9 220,5 441,0 2 339,2 4 678,3 561,3 1 972,3 3 383,2 561,3 781,8 1 002,3 561,3 2 900,5 5 239,6 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 7624 7625 7541 7542 7543 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 7624 (') O O O o o o o o (') o o o o o o o 29. 6 . 92 Official Journal of the European Communities No L 175/5 \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I - 1 000 kg - 2309 10 31 23-3 7691 l II 1 777,5 I 2309 10 33 23-9 7541 o l  23-9 7542 o l 1 411,0 23-9 7543 o l 2 821,9 23-9 7545 o l 220,5 23-9 7546 o 441,0 23-9 7547 o  23-9 7548 o 2 339,2 23-9 7549 o l 4 678,3 23-9 7645 o l 1 777,5 23-9 7646 (2) 3 188,5 23-9 7647 o 4 599,4 I 23-9 7648 o 1 777,5 I 23-9 7649 o 1 998,0 23-9 7650 o l 2 218,5 23-9 7651 o l 1 777,5 1 23-9 7652 o 4 116,7 23-9 7653 o 6 455,8 2309 10 51 23-4 7624 l  23-4 7692 \ 3 508,3 2309 10 53 23-10 7541 o l  23-10 7542 o 1 411,0 23-10 7543 o l 2 821,9 23-10 7545 o l 220,5 1 23-10 7546 o l 441,0 23-10 7547 (') I  23-10 7548 o l 2 339,2 23-10 7549 o l 4 678,3 23-10 7654 o l 3 508,3 23-10 7655 o l 4 919,3 23-10 7656 (') I 6 330,2 23-10 7657 o l 3 508,3 \ 23-10 7658 (2) l 3 728,8 23-10 7659 (') 3 949,3 23-10 7660 (!) 3 508,3 23-10 7661 o 5 847,5 23-10 7662 (!) 8 186,6 2309 90 31 23-5 7624  23-5 7693 561,3 2309 90 33 23-11 7541 (!)  23-11 7542 C) 1 411,0 23-11 7543 o 2 821,9 \ 23-11 7545 C) 220,5 23-11 7546 o 441,0 23-11 7547 (')  No L 175/6 Official Journal of the European Communities 29. 6 . 92 \ \ I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland m...........m \ DM Ft Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ - 1 000 kg - 2309 90 33 23-11 7548 o 2 339,2 23-11 7549 o 4 678,3 l 23-11 7663 o 561,3 1 23-11 7664 0 1 972,3 I 23-11 7665 o 3 383,2 \ 23-11 7666 o 561,3 23-11 7667 0 781,8 23-11 7668 o 1 002,3 23-11 7669 0 561,3 \ 23-11 7670 o 2 900,5 I 23-11 7671 o 5 239,6 2309 90 41 23-6 7624  23-6 7694 1 777,5 2309 90 43 23-12 7541 o  1 23-12 7542 o 1 411,0 23-12 7543 o 2 821,9 23-12 7545 o 220,5 23-12 7546 o 441,0 23-12 7547 o  23-12 7548 o 2 339,2 23-12 7549 o 4 678,3 23-12 7672 o 1 777,5 I 23-12 7673 o 3 188,5 23-12 7674 o 4 599,4 \ 23-12 7675 o 1 777,5 I 23-12 7676 o 1 998,0 23-12 7677 o 2 218,5 23-12 7678 o 1 777,5 23-12 7679 o 4 116,7 23-12 7680 o 6 455,8 2309 90 51 23-7 7624 l  23-7 7695 l 3 508,3 2309 90 53 23-13 7541 o  I 23-13 7542 o 1 411,0 23-13 7543 o 2 821,9 23-13 7545 o 220,5 23-13 7546 o 441,0 23-13 7547 o  23-13 7548 o 2 339,2 23-13 7549 o 4 678,3 23-13 7681 o 3 508,3 23-13 7682 o 4 919,3 23-13 7683 o 6 330,2 23-13 7684 o 3 508,3 23-13 7685 (2) 3 728,8 29. 6 . 92 Official Journal of the European Communities No L 175/7 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 53 23-13 23-13 23-13 23-13 7686 7687 7688 7689 o o 0 o - 1 000 kg - 3 949,3 3 508,3 5 847,5 8 186,6 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. O When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 175/8 Official Journal of the European Communities 29. 6. 92 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 100 kg  619,7 527,1 619,7 805,9 1 168,6 902,6 902,6 1 305,6 701,1 1 305,6 902,6 902,6 805,9 1 168,6 902,6 902,6 1 305,6 701,1 1 305,6 902,6 902,6 322,4 354,6 193,4 1 168,6 902,6 2 272,7 1 789,1 701,1 1 168,6 1 031,6 1 128,3 902,6 1 305,6 1 305,6 902,6 902,6 1 789,1 2 248,5 02-3 02-3 7039 7054 29. 6. 92 Official Journal of the European Communities No L 175/9 \ \ \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Iuly France Greece Ireland DM Fl Pta Esc £ Bfrt/Lfrs Dkr Lit FF Dr £ Irl \ 1 - 100 kg - 0210 19 81 02-3 7039 I 2 272,7 02-3 7054 l 1 168,6 0210 19 89 I 1 168,6 1601 00 10 o 1 128,3 1601 00 91 16-1 7319 oo 1 893,9 16-1 7322 ex1) 1 515,1 1601 00 99 16-1 7319 oo 1 289,5 16-1 7322 oo 1 031,6 1602 10 00 \ I \ 902,6 1602 20 90 l \ 1 047,7 1602 41 10 16-3 7327 \ 1 168,6 16-3 7328 \ 1 974,5 16-3 7329 I 1 208,9 1602 42 10 16-3 7327 I 902,6 16-3 7328 l 1 652,1 16-3 7329 \ 1 128,3 1602 49 11 16-3 7327 \ 1 168,6 16-3 7328 \ 1 974,5 16-3 7329 \ 1 128,3 1602 49 13 16-3 7327 \ I 902,6 l 16-3 7328 I 1 652,1 16-3 7329 l 1 128,3 1602 49 15 16-3 7327 \ 902,6 16-3 7328 l 1 652,1 16-3 7329 l 1 128,3 1602 49 19 16-3 7327 \ 902,6 16-3 7328 l 1 088,0 16-3 7329 l 870,4 1602 49 30 16-1 7319 \ 902,6 16-1 7322 \ 725,3 1602 49 50 l \ 540,0 1602 90 10 I l \ 1 047,7 1602 90 51 l \ 1 088,0 1902 20 30 l \ | 540,0 (') If composite food preparations (including prepared dishes) containing sausages arc classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (*) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. No L 175/10 Official Journal of the European Communities 29. 6. 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Tabe Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland CN code DM F1 Pu Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl 100 kg live weight C) C) o o l 031,1 1 031,1 1 031,1 1 031,1 1 031,1 100 kg net weight o 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 1 959,2 1 959,2 1 959,2 1 959,2 1 567,3 1 567,3 2 351,0 2 351,0 1 567,3 2 681,0 1 742,6 1 742,6 278,8 278,8 1 394,1 435,7 435,7 2 178,3 1 394,1 2 178,3 2 178,3 435,7 2 178,3 2 681,0 2 178,3 1 567,3 2 237,6 2 237,6 2 237,6 2 237,6 1 340,5 897,1 897,1 (') (') O OO O 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 29. 6 . 92 Official Journal of the European Communities No L 175/ 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an . annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by die competent authorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 175/12 Official Journal of the European Communities 29. 6. 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts l \ I l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ 100 pieces 0105 1100 110,6 0105 19 10 322,7 0105 19 90 110,6 - 100 kg - 0105 91 00 480,5 0105 99 10 781,6 0105 99 20 l 741,0 0105 99 30 528,2 0105 99 50 772,3 0207 1011 l 603,8 0207 10 15 686,5 0207 10 19 747,9 0207 10 31 754,6 0207 10 39 I 827,1 0207 10 51 919,6 0207 10 55 1 116,6 0207 10 59 1 240,7 0207 10 71 \ 1 058,5 0207 10 79 1 157,5 0207 10 90 \ 1 103,4 0207 21 10 \ 686,5 0207 21 90 \ 747,9 0207 22 10 \ 754,6 0207 22 90 \ 827,1 0207 23 11 \ 1 116,6 0207 23 19 \ 1 240,7 0207 23 51 I 1 058,5 0207 23 59 \ 1 157,5 0207 23 90 \ 1 103,4 0207 39 11 l l l 2 034,5 0207 39 13 \ l \ 822,7 0207 39 15 \ l \ 626,4 0207 39 17 l \ 433,7 0207 39 21 l \ 1 132,7 0207 39 23 I l \ 1064,0 0207 39 25 l \ 1 927,4 0207 39 27 l I 433,7 0207 39 31 I l \ 1 584,6 0207 39 33 \ l \ 909,8 29. 6. 92 Official Journal of the European Communities No L 175/13 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfra/Lfri Dkr Lit FF Dr £ Irl 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41  100 kg  626,4 433,7 1 207,3 565,9 1 018,7 1 927,4 433,7 2 430,8 2 034,5 1 364,7 1 273,3 1 213,7 626,4 433,7 1 736,3 1 132,7 1 678,4 1 064,0 1 591,9 1 927,4 433,7 2 034,5 822,7 626,4 433,7 1 132,7 1 064,0 1 927,4 433.7 1 584,6 909.8 626,4 433,7 1 207,3 565.9 1 018,7 1 927,4 433,7 2 430,8 2 034,5 1 364,7 1 273,3 1 213,7 626,4 433,7 No L 175/14 Official Journal of the European Communities 29. 6. 92 Posiuve Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  1 736,3 1 132,7 1 678,4 1 064,0 1 591,9 1 927,4 433,7 963,7 100 pieces 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 3911 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 230.5 79,0  100 kg  696,2 3 258,4 1 420,3 1 517,8 3 147,0 807.6 1 509,2 2 120,1 2 031,9 2 120,1 2 826,7 382,9 2 826,7 382,9 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 29. 6 . 92 Official Journal of the European Communities No L 175/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Belgium/ Luxem ­ bourg DM Fl Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl - 100 kg  a+e 1 169,6 728,6 1 169,6 d+f d+f a + c 728,6 a+c a + c a+c a+c a + c+f Table Additionalcode Notes 04-1 7058 04-3 7059 04-3 7079 04-3 7222 04-4 7089 04-4 7089 04-2 7744 04-6 7098 04-6 7114 04-6 7224 04-2 7744 I 04-2 7744 \ 04-2 7744 04-2 7744 04-2 7744 04-2 7744 I 04-2 7744 I 04-2 7744 I 04-2 7744 I 04-2 7744 l 04-2 7744 I 04-2 7744 \ 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 I 04-2 7744 I 04-5 7093 \ 04-5 7097 \ 04-5 7223 I 04-6 7098 \ 04-6 7114 I 04-6 7224 I 04-2 7744 I 04-4 7089 l 04-2 7744 I 04-2 7744 \ 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 a+c a + c+f a+c a+c a + c a + c+f a+c+f a + c+f a+c a+c a+c a + c+f a + c+f a+c+f 728,6 1 169,6 728,6 a + c a+c d+f a + c+f a + c+f No L 175/ 16 Official Journal of the European Communities 29. 6 . 92 Positive Negative Germany Spain Portugal Denmark Italy France Greece IrelandCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir - 100 kg - a+ c a+c a+c a+c+ f a+c+ f a+c+ f a+c a+c a+c a + c a + c a + c a+c+f a+c + f a+c+ f a+c+ f a+c+ f a+c+f 674,2 691,1 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 20 0406 10 80 0406 20 10 0406 20 90 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7197 7199 7218 7225 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 978,4 1 002,9 1 063,7 1 090,2 1 937,4 1 985,9 bxcoef b x coef b x coef b bxcoef 1 454,2 1 660,4 999,8 1 301,0 454,5 661,0 1 660,4 1 301,0 661,0 1 660,4 2 251,5 29. 6. 92 Official Journal of the European Communities No L 175/ 17 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland mmmmmm DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ \ - 100 kg  0406 30 10 04-10 7235  04-10 7236 597,1 04-10 7237 875,8 04-10 7238 1 274,3 04-10 7239 1 511,2 0406 30 31 04-10 7235  04-10 7236 597,1 04-10 7237 I 875,8 l 04-10 7238 1 274,3 0406 30 39 04-10 7235  04-10 7238 1 274,3 04-10 7239 1 511,2 0406 30 90 l 1 511,2 0406 40 00 ' 04-11 7240  04-11 7241 l 1 571,7 0406 90 11 04-12 7242 l 1 301,0 04-12 7243 I  04-12 7244 l 1 454,2 \ 04-12 7245 l 1 660,4 04-12 7246 999,8 04-12 7247 \ 1 301,0 0406 90 13 04-13 7248 \  04-13 7250 \ 1 943,4 0406 90 15 04-13 7248 l  04-13 7250 \ 1 943,4 0406 90 17 04-13 7248 \  04-13 " 7249 \ 1 301,0 04-13 7250 \ 1 943,4 0406 90 19  0406 90 21 04-14 7251 l  04-14 7252 1 780,8 0406 90 23 04-15 7254  04-15 7255 1 454,2 04-15 7256 1 660,4 04-15 7257 999,8 04-15 7258 1 301,0 0406 90 25 04-15 7254 l  04-15 7255 I - 1 454,2 04-15 7256 1 660,4 04-15 7257 I 999,8 04-15 7258 I 1 301,0 0406 90 27 04-15 7254 l  04-15 7255 l 1 454,2 04-15 7256 \ 1 660,4 04-15 7257 \ 999,8 No L 175/18 29 . 6. 92Official Journal of the European Communities I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Iuly Lit France FF Greece Dr Ireland £ Irl I I - 100 kg - 0406 90 27 04-15 7258 1 301,0 0406 90 29 04-15 7253  \ 04-15 7254  04-15 7255 I 1 454,2 04-15 7256 1 660,4 04-15 7257 \ 999,8 04-15 7258 1 301,0 0406 90 31 04-15 7253  04-15 7254 \  04-15 7255 l 1 454,2 \ 04-15 7256 1 660,4 \ 04-15 7257 999,8 04-15 7258 1 301,0 0406 90 33 04-15 7253 l  04-15 7254 l  04-15 7255 \ 1 454,2 04-15 7256 l 1 660,4 04-15 7257 999,8 04-15 7258 1 301,0 0406 90 35 04-16 7259  04-16 7274 1 454,2 04-16 7277 1 660,4 04-16 7278 999,8 l 04-16 7279 1 301,0 0406 90 37 04-16 7259  \ 04-16 7274 1 454,2 04-16 7277 1 660,4 04-16 7278 999,8 04-16 7279 I 1 301,0 0406 90 39 04-15 7254 l  \ 04-15 7255 1 454,2 04-15 7256 1 660,4 \ 04-15 7257 999,8 04-15 7258 1 301,0 0406 90 50 04-15 7253  04-15 7254  04-15 7255 1 454,2 l 04-15 7256 1 660,4 I 04-15 7257 999,8 04-15 7258 I 1 301,0 0406 90 61  0406 90 63  0406 90 69 2 251,5 0406 90 73 04-16 7259  \ 04-16 7274 1 454,2 29. 6. 92 Official Journal of the European Communities No L 175/19 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland I DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ \ I  100 kg  0406 90 73 04-16 7277 1 660,4 04-16 7278 999,8 l 04-16 7279 1 301,0 0406 90 75 . 04-16 7259  04-16 7274 1 454,2 \ 04-16 7277 l 1 660,4 04-16 7278 l * 999,8 04-16 7279 I 1 301,0 0406 90 77 04-16 7259 \ __ \ 04-16 7274 I 1 454,2 04-16 7277 \ \ 1 660,4 04-16 7278 l 999,8 04-16 7279 \ 1 301,0 0406 90 79 04-16 7259 \  04-16 7274 1 454,2 04-16 7277 \ 1 660,4 04-16 7278 \ l 999,8 04-16 7279 \ 1 301,0 0406 90 81 04-16 7259 I \  04-16 7274 I 1 454,2 I 04-16 7277 I 1 660,4 04-16 7278 \ 999,8 04-16 7279 \ 1 301,0 0406 90 85 04-16 7259 \  04-16 7274 \ 1 454,2 04-16 7277 \ 1 660,4 \ 04-16 7278 999,8 \ 04-16 7279 \ 1 301,0 0406 90 89 04-15 7253 \  \ 04-15 7254 \  04-15 7255 l 1 454,2 04-15 7256 \ 1 660,4 04-15 7257 \ 999,8 04-15 7258 \ 1 301,0 0406 90 93 04-8 7226 \  04-8 7231 \ 454,5 04-8 7232 \ 661,0 0406 90 99 04-8 7226 \  \ 04-8 7228 l t 660,4 04-8 7230 \ 1 301,0 04-8 7232 \ 661,0 2309 10 15 23-14 7553 l 141,1 23-14 7554 \ 282,2 23-14 7555 \ 423,3 23-14 7556 \ 529,1 No L 175/20 Official Journal of the European Communities 29. 6 . 92 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland I DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I I  100 kg  2309 10 15 23-14 7557 \ 592,6 23-14 7558 \ 634,9 I 23-14 7559 \ 22,0 l 23-14 7569 44,1 23-14 7573 66,1 \ 23-14 7574 82,7 23-14 7577 92,6 23-14 7578 99,2 23-14 7579 233,9 23-14 7580 467,8 23-14 7581 701,7 23-14 7582 877,2 23-14 7583 982,4 23-14 7584 1 052,6 \ 23-14 7885  2309 10 19 23-14 7553 141,1 23-14 7554 282,2 23-14 7555 423,3 I 23-14 7556 529,1 23-14 7557 592,6 23-14 7558 634,9 \ 23-14 7559 22,0 .I 23-14 7569 44,1 23-14 7573 66,1 23-14 7574 82,7 \ 23-14 7577 \ 92,6 23-14 7578 99,2 23-14 7579 233,9 \ 23-14 7580 467,8 23-14 7581 701,7 23-14 7582 877,2 23-14 7583 982,4 \ 23-14 7584 1 052,6 23-14 7885  2309 10 39 23-14 7553 141,1 23-14 7554 282,2 23-14 7555 423,3 \ 23-14 7556 529,1 \ 23-14 7557 592,6 23-14 7558 634,9 23-14 7559 22,0 23-14 7569 44,1 23-14 7573 66,1 I 23-14 7574 82,7 \ 23-14 7577 92,6 29. 6. 92 Official Journal of the European Communities No L 175/21 \ \ \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland m......... \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  - 100 kg  2309 10 39 23-14 7578 99,2 23-14 7579 233,9 23-14 7580 l 467,8 23-14 7581 I 701,7 \ 23-14 7582 I 877,2 23-14 7583 \ 982,4 23-14 7584 \ 1 052,6 23-14 7885 \  2309 10 59 23-14 7553 l 141,1 23-14 7554 l 282,2 23-14 7555 I 423,3 23-14 7556 \ 529,1 23-14 7557 \ 592,6 23-14 7558 \ 634,9 I 23-14 7559 \ 22,0 23-14 7569 l 44,1 23-14 7573 66,1 23-14 7574 l 82,7 23-14 7577 \ 92,6 I 23-14 7578 l 99,2 23-14 7579 \ 233,9 23-14 7580 \ l 467,8 23-14 7581 \ 701,7 23-14 7582 \ 877,2 23-14 7583 982,4 23-14 7584 \ 1 052,6 23-14 7885 \  2309 10 70 23-14 7553 l 141,1 23-14 7554 l 282,2 23-14 7555 \ l 423,3 23-14 7556 \ 529,1 23-14 7557 \ 592,6 23-14 7558 l 634,9 23-14 7559 \ 22,0 23-14 7569 l 44,1 23-14 7573 \ 66,1 \ 23-14 7574 \ 82,7 23-14 7577 \ l 92,6 23-14 7578 \ 99,2 23-14 7579 233,9 23-14 7580 l 467,8 23-14 7581 l 701,7 23-14 7582 l 877,2 23-14 7583 l 982,4 23-14 7584 l 1 052,6 No L 175/22 Official Journal of the European Communities 29. 6 . 92 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl \  100 kg  2309 10 70 23-14 7885 2309 90 35 23-14 7553 l 141,1 23-14 7554 \ 282,2 23-14 7555 423,3 23-14 7556 529,1 23-14 7557 592,6 \ 23-14 7558 l 634,9 23-14 7559 22,0 23-14 7569 l 44,1 23-14 7573 66,1 23-14 7574 82,7 23-14 7577 92,6 23-14 7578 99,2 \ 23-14 7579 233,9 23-14 7580 467,8 23-14 7581 701,7 23-14 7582 877,2 23-14 7583 982,4 \ 23-14 7584 1 052,6 23-14 7885  2309 90 39 23-14 7553 141,1 23-14 7554 282,2 23-14 7555 423,3 23-14 7556 529,1 23-14 7557 592,6 23-14 7558 634,9 23-14 7559 22,0 23-14 7569 44,1 23-14 7573 66,1 I 23-14 7574 82,7 23-14 7577 92,6 23-14 7578 99,2 23-14 7579 233,9 l 23-14 7580 467,8 I 23-14 7581 701,7 23-14 7582 877,2 23-14 7583 982,4 23-14 7584 I 1 052,6 23-14 7885  2309 90 49 23-14 7553 141,1 \ 23-14 7554 282,2 23-14 7555 423,3 23-14 7556 529,1 23-14 7557 592,6 23-14 7558 634,9 Official Journal of the European Communities No L 175/2329 . 6. 92 I l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland J DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl \ \ l I  100 kg - 2309 90 49 23-14 7559 22,0 23-14 7569 44,1 23-14 7573 66,1 23-14 7574 82,7 \ 23-14 7577 92,6 23-14 7578 99,2 23-14 7579 \ 233,9 23-14 7580 467,8 23-14 7581 701,7 23-14 7582 l 877,2 23-14 7583 982,4 23-14 7584 1 052,6 23-14 7885  2309 90 59 23-14 7553 \ 141,1 23-14 7554 282,2 23-14 7555 \ 423,3 23-14 7556 \ 529,1 23-14 7557 I 592,6 23-14 7558 I 634,9 23-14 7559 22,0 23-14 7569 I 44,1 23-14 7573 \ 66,1 23-14 7574 I 82,7 23-14 7577 \ 92,6 23-14 7578 I 99,2 I 23-14 7579 \ 233,9 23-14 7580 \ 467,8 \ 23-14 7581 I 701,7 23-14 7582 I 877,2 23-14 7583 982,4 23-14 7584 \ 1 052,6 23-14 7885  2309 90 70 23-14 7553 I 141,1 23-14 7554 \ 282,2 23-14 7555 \ 423,3 23-14 7556 529,1 23-14 7557 592,6 23-14 7558 \ 634,9 23-14 7559 I 22,0 23-14 7569 \ 44,1 23-14 7573 l 66,1 23-14 7574 82,7 \ 23-14 7577 92,6 23-14 7578 99,2 23-14 7579 \ 233,9 NoL 175/24 Official Journal of the European Communities 29.6.92 Positive Negative Germany Nether^ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc 2309 90 70 100 kg  467,8 701,7 877,2 982,4 1 052,6 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 °/o milk fat/100 kg product 21,6 23,7 a b % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or casemates/ 100 kg product C 10,0  % lactic matter excluding added whey and/or lactose and/or casein and/or casemates/ 100 kg product d 11,7 °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product e 0,9 °/o sucrose/100 kg product f 16,7 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg ofproduct, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, ana where this is the case, the actual content by weight of these products and the lactose contentofthe addedwhey. 29 . 6 . 92 Official Journal of the European Communities No L 175/25 PART 6 SECTOR WINE Monetary compensatory amounts 1 l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM Fl Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 21 25 22-5 7431 o 1 292,3 22-5 7432 O 1 292,3 22-5 7434 0 55,7 22-5 7587 o 1 292,3 22-5 7588 o 55,7 2204 21 29 22-6 7438 o 905,4 22-6 7439 o l 905,4 22-6 7441 o 55,7 22-6 7589 o 905,4 \ 22-6 7590 o 55,7 2204 21 35 22-8 7449 o 1 292,3 I 22-8 7451 o 55,7 22-8 7591 (2) 1 292,3 22-8 7592 o 55,7 2204 21 39 22-9 7455 o 905,4 22-9 7457 (') 55,7 22-9 7593 0 905,4 22-9 7594 o 55,7 2204 29 10 22-3 7426 o 55,7 2204 29 25 22-11 7478 o 1 292,3 22-11 7479 o 1 292,3 22- 11 7480 o 1 292,3 22- 11 7481 o 1 292,3 22-11 7483 C) 55,7 22- 11 7595 o 1 292,3 I 22- 11 7596 (*) 55,7 2204 29 29 22-12 7487 o 905,4 22-12 7488 (2) 905,4 22-12 7490 C) 55,7 l 22-12 7597 o 905,4 22-12 7598 C) 55,7 2204 29 35 22-14 7498 (2 ) 1 292,3 22-14 7499 (2) 1 292,3 22-14 7518 C) 55,7 22-14 7599 (2) 1 292,3 No L 175/26 Official Journal of the European Communities 29. 6 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 29 35 22-14 7614 o 55,7 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o o o o 905,4 55,7 905,4 55,7 (') Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O hi. 29 . 6 . 92 Official Journal of the European Communities No L 175/27 PART 7 SECTOR SUGAR Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl - 100 kg  170,1 11 10 17-5 17-5 7334 7335 C) 1 387,3 1 387,3 1701 11 90 17-5 17-5 7334 7335 0) 1 387,3 1 387,3 1701 12 10 17-5 17-5 7334 7335 o 1 387,3 1 387,3 1701 12 90 17-5 17-5 7334 7335 o 1 387,3 1 387,3 1701 91 00 17-6 7337 o 1 665,4 1701 99 10 17-7 7340 l 1 665,4 1701 99 90 17-7 7340 1 665,4 1702 30 10 17-8 7341 I  100 kg of dry matter 1 665,4 1702 40 10 17-8 7341 \ 1 665,4 1702 60 10 17-8 7341 I 1 665,4 1702 60 90 17-10 7345 o % sucrose content and 100 kg net  16,654 17-10 7346 C) 16,654 17-10 7347 o 16,654 1702 90 30 17-8 7341  100 kg of dry matter  1 665,4 1702 90 60 17-11 7349 C) °/o sucrose content and 100 kg net  16,654 l 17-11 7350 o 16,654 17-11 7351 o 16,654 1702 90 71 17-12 7353 0 16,654 1702 90 90 17-10 17-10 17-10 7345 7346 7347 o o o - 16,654 16,654 16,654 2106 90 30 21-5 7419  100 kg of dry matter  1 665,4 2106 90 59 21-6 7423 o % sucrose content and 100 kg net  16,654 21-6 7424 o 16,654 21-6 7425 o | l 16,654 No L 175/28 Official Journal of the European Communities 29 . 6 . 92 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3 ) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970 , p. 1 ) in the case of exports . 29 . 6. 92 Official Journal of the European Communities No L 175/29 PART 8 PRODUCTS TOWHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM ' F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ \ - 100 kg  0403 10 51 1 052,6 0403 10 53 1 171,4 0403 10 59 1 657,5 0403 10 91  0403 10 93 I  0403 10 99 I  0403 90 71 \ l 1 052,6 0403 90 73 1 171,4 0403 90 79 \ 1 657,5 0403 90 91 l  0403 90 93 \ \  0403 90 99 \ l  1517 10 10 \ I l  1517 90 10 I  1704 10 11 \ l 995,6 1704 10 19 I \ l 995,6 1704 10 91 \ \ 1 116,6 1704 10 99 I 1 116,6 1704 90 51 17-1 'l \ 1704 90 55 17-4 * 1704 90 61 17-4 * 1704 90 65 17-4 l 1704 90 71 17-4 # \ 1704 90 75 17-1 'l \ 1704 90 81 17-2 17-2 7632 \ 1704 90 99 17-3 17-3 * 7632 \ I 1806 20 10 18-1 \ l 1806 20 30 18-1 * l 1806 20 50 18-1 * \ 1806 20 70 18-1 * \ 1806 20 80 18-2 1806 20 95 18-2 # 1806 31 00 18-1 * 1806 32 10 18-4 * \ 1806 32 90 18-5 18-5 * 7832 983,7 1806 90 11 18-4 'l I No L 175/30 Official Journal of the European Communities 29. 6 . 92 Positive Negauve CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fi Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl 100 kg 7632 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 861,8 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 7633 7634 982,7 1 297,5 6585 7585 6586 7586 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 No L 175/3129 . 6. 92 Official Journal of the European Communities Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg 2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 974,3 1 393,9 1 349,0 1 031,4 1 918,5 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 1 349,0 1 031,4 1 918,5 974,3 1 393,9 859,7 1 159,5 1 579,1 1 070,3 1 370,1 982,7 1 297,5 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 1 121,7 1 541,3 1 007,1 1 306,9 1 726,5 902,9 1 217,7 1 517,5 No L 175/32 Official Journal of the European Communities 29. 6. 92 Positive Negauve CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  1 130,1 1 444,9 7036 7037 7040 7041 7042 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 1 116,6 1 416,4 1 836,0 987,0 1 301,8 1 601,6 2 021,2 837,9 1 197,6 1 512,4 1 812,2 1 065,1 1 424,8 1 739,6 1 149,2 1 464,0 1 763,8 2 183,4 974,7 1 334,4 1 649,2 1 949,0 2 368,6 1 185,3 1 545,0 1 859,8 2 159,6 1 412,5 1 772,2 2 087,0 1 536,9 1 896,6 2 211,4 2 511,2 2 930,8 1 722,1 2 081,8 2 396,6 2 696,4 29. 6. 92 Official Journal of the European Communities No L 175/33 \ l Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Iuly France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \  100 kg   7090 1 932,7  7091 2 292,4  7092 2 607,2  7095 2 159,9  7096 2 519,6  . 7100 C)   7101 C)   7102 o   l 7103 0) 1 027,9  7104 o 1 447,5  7105 o l   7106 o   l 7107 o 913,3  \ 7108 0) 1 213,1  7109 C) 1 632,7  \ 7110 o   \ 7111 /1\   7112 C) l 1 123,9  I 7113 o I l 1 423,7  7115 C)   7116 o 1 036,3  7117 C) 1 351,1  7120 C)   I 7121 o   7122 C) l 875,5  \ 7123 C) 1 175,3  7124 o 1 594,9  I 7125 C)   I 7126 (')   I 7127 C) 1 060,7  I 7128 C) 1 360,5  7129 (') 1 780,1  \ 7130 (')   7131 C) 956,5  7132 (') 1 271,3  I 7133 C) 1 571,1  7135 C) 824,0  7136 C) 1 183,7  7137 C) 1 498,5  7140 o l   7141 C) 855,4  I 7142 C) 1 170,2  I 7143 C) 1 470,0  7144 o 1 889,6  7145 o  No L 175/34 Official Journal of the European Communities 29. 6. 92 Positive Negauve Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl - 100 kg - 1 040,6 1 355,4 1 655,2 2 074,8 891,5 1 251,2 1 566,0 1 865,8 1 118,7 1 478,4 1 793,2 843,1 1 202,8 1 517,6 1 817,4 2 237,0 1 028,3 1 388,0 1 702,8 2 002,6 2 422,2 1 238,9 1 598,6 1 913,4 2 213,2 1 466,1 1 825,8 2 140,6 1 590,5 1 950,2 2 265,0 2 564,8 1 775,7 2 135,4 2 450,2 2 750,0 1 986,3 2 346,0 2 660,8 2 213,5 2 573,2 7146 7147 7148 7149 7150 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 O O C) C) o C) C) o C) o C) C) C) o C) C) C) o o C) C) o C) o C) o (') C) o o C) 0) o (') C) C) o C) C) C) o C) C) C) 1 035,1 1 334,9 29. 6 . 92 Official Journal of the European Communities No L 175 /35 Positive Negative Germany Spain Portugal Ireland CN codc Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Fl Pta Esc £ £ Irl 7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 C) O O O O O C) o o C) C) o C) C) C) o O o o o o 0) 0) o (l) o C) C) C) C) C) C) (') C) C) o C) (') C) (') o C) C) (')  100 kg  1 754,5 905.5 1 220,3 1 520,1 1 939,7 1 116,1 1 430,9 1 730,7 983.6 1 343,3 1 658,1 1 211,0 1 570,7 854,6 1 214,3 1 529,1 1 828,9 2 248,5 1 039,8 1 399,5 1 714,3 2 014,1 2 433,7 1 250,4 1 610,1 1 924,9 2 224,7 1 477,6 1 837,3 839,9 1 154,7 1 454,5 1 874,1 1 025,1 1 339,9 1 639,7 2 059,3 876,0 1 235,7 1 550,5 1 850,3 No L 175/36 Official Journal of the European Communities 29 . 6 . 92 I I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland I DM Fl Pta Esc £ Bfrs/Lfrs Dkr yt FF Dr £ Irl l I I - 100 kg   7315 C) 1 103,2  7316 o 1 462,9  7317 o 1 777,7  l 7320 O 1 330,6  7321 o 1 690,3  7360 C) 926,1  7361 o 1 285,8  7362 C) 1 600,6  7363 C) 1 900,4  7364 c&gt; 2 320,0  l 7365 o 1 111,3  l 7366 C) 1 471,0  l 7367 o 1 785,8  7368 c&gt; 2 085,6  7369 o 2 505,2  7370 o 1 321,9  l 7371 C) 1 681,6  l 7372 C) 1 996,4  l 7373 C) 2 296,2 7375 (') 1 549,1  7376 o 1 908,8  7378 o 1 776,5  7400 C)   7401 0) 958,1  7402 (') 1 272,9  7403 C) 1 572,7  7404 C) 1 992,3  7405 C)   7406 o 1 143,3  7407 o 1 458,1  7408 C) 1 757,9  7409 C) 2 177,5  7410 o 994,2  l 7411 o 1 353,9  7412 o 1 668,7  7413 o 1 968,5  7415 C) 1 221,4  7416 C) 1 581,1  7417 0) 1 895,9  7420 C) 1 448,8  7421 C) 1 808,5  7460 C) 987,0  7461 o 1 346,7  7462 C) 1 661,5  7463 C) 1 961,3 No L 175/3729. 6. 92 Official Journal of the European Communities \ 1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Put Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfn/liri Denmark Dkr Italy Lit France FF Greece Dr Ireland £Irl \ - 100 kg -  7464 C&gt; 2 380,9  7465 0 1 172,2  7466 o 1 531,9  7467 C) 1 846,7  7468 C) 2 146,5  7470 0) 1 382,8  7471 0) I 742,5  7472 C) 2 057,3  ' \ 7475 o 1 610,0  \ 7476 o 1 969,7  \ 7500 C)   \ 7501 C) 1 051,4  7502 C&gt; 1 366,2  7503 o 1666,0  7504 (') 2 085,6  l 7505 &lt;l) 876,9  7506 O 1 236,6  7507 c&gt; 1 551,4  I 7508 0) 1 851,2  I 7509 0) I 2 270,8  \ 7510 C) 1 087,5  7511 o 1 447,2  7512 C) 1 762,0  7513 (') 2 061,8  7515 o 1 314,7  7516 0) 1 674,4  7517 (') 1 989,2  7520 C) 1 542,1  7521 1901,8 -I 7560 (') I 041,7  7561 o 1 443,5  7562 C) 1 716,2  7563 C) 2 016,0  \ 7564 0) 2 435,6  7565 o 1 226,9  7566 o 1 586,6  7567 o 1901,4  l 7568 C) 2 201,2  l 7570 C) 1 437,5  \ 7571 (') 1 797,2  7572 C1) 2 112,0  7575 (') 1664,7  7576 C) 2 024,4  . I 7600 o 1 044,6  7601 o 1 404,3 29 . 6 . 92No L 175/38 Official Journal of the European Communities I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg   7602 C) 1 719,1  7603 o 2 018,9  7604 c&gt; 2 438,5  7605 o 1 229,8  7606 C) 1 589,5  7607 o 1 904,3  7608 (') 2 204,1  7609 o ' 2 623,7  7610 o 1 440,4  7611 o i 800,1  7612 C) 2 114,9  7613 c&gt; 2 414,7  7615 o 1 667,6  7616 C) 2 027,3  7620 O 1 895,0  7700 o 1 204,3  7701 o 1 564,0  \ 7702 o 1 878,8  7703 0) 2 178,6  7705 C) 1 389,5  7706 C) 1 749,2  7707 o 2 064,0  7708 C) 2 363,8  7710 C) 1 600,1  7711 0) 1 959,8  7712 C) 2 274,6  l 7715 o 1 827,3  7716 C) 2 187,0  7720 C) 1 126,0  7721 o 1 485,7  7722 C) 1 800,5  7723 o 2 100,3  7725 0) 1 311,2  7726 C) 1 670,9  7727 C) 1 985,7  7728 o 2 285,5  \ 7730 0) 1 521,8  7731 C) 1 881,5  7732 o 2 196,3  7735 C) 1 749,0  7736 o 2 108,7  7740 o 1 447,7  7741 o 1 807,4  7742 o 2 122,2  7745 o 1 632,9 29. 6 . 92 Official Journal of the European Communities No L 175/39 I I I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland I \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I I I - 100 kg   I 7746 o 1 992,6  l 7747 o 2 307,4  l 7750 o 1 843,5  l 7751 o 2 203,2  \ 7758 \ 850,4  l 7759 \ 1 210,1  \ 7760 o 1 769,4  l 7761 C) \ 2 129,1  l 7762 C) 2 443,9 .  l 7765 0) 1 954,6  l 7766 C) 2 314,3  l 7768 \ 997,8  l 7769 \ 1 357,5  l 7770 o 2 165,2  l 7771 C) 2 524,9  l 7778 l 1 292,5  l 7779 l 1 652,2  l 7780 o 2 091,2  l 7781 o 2 450,9 .  l 7785 o 2 276,4  l 7786 C) 2 636,1  l 7788 1 639,9  l 7789 1 999,6  l 7798 o 904,0 N  l 7799 o 1 263,7  l 7800 2 189,5  7801 2 549,2  7802 2 864,0  7805 2 374,7  7806 2 734,4  7807 3 049,2  7808 0) 1 051,4  7809 (') 1 411,1  7810 2 585,3  7811 2 945,0  7818 o 1 346,1  7819 o 1 705,8  7820 o 2 243,1  l 7821 o 2 602,8  7822 o 2 917,6  7825 ' (') 2 428,3  7826 o 2 788,0  7827 o 3 102,8  7828 C) 1 693,5  7829 0) 2 053,2 No L 175/40 Official Journal of the European Communities 29. 6. 92 \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland ..mmmanu DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl l I - 100 kg -I  7830 o | 2 638,9  7831 C) 2 998,6  7838 o 1 705,0  7840 o   7841 C)   7842 (')   7843 o 1 081,5  7844 o 1 501,1  7845 C)   7846 o   7847 C) 966,9  7848 o 1 266,7  l 7849 o 1 686,3  7850 C)   7851 o 862,7  l 7852  C) 1 177,5  l 7853 1 477,3  l 7855 o   l 7856 o 1 089,9  7857 C) 1 404,7  l 7858 C) 957,6  l 7859 C) 1 317,3  l 7860 C)   l 7861 o   7862 o 853,2  7863 C) 1 153,0  l 7864 o 1 572,6  l 7865 C)   l 7866 C)   l 7867 c&gt; 1 038,4  l 7868 o 1 338,2  l 7869 C) 1 757,8  l 7870 C)   l 7871 (') 934,2  l 7872 O I 1 249,0  l 7873 (') 1 548,8  l 7875 C)   l 7876 (') 1 161,4  l 7877 C) 1 476,2  l 7878 o 1 029,1  l 7879 o 1 388,8  l 7900 (')   l 7901 o    l 7902 (') 924,7  l 7903 (') 1 224,5 29. 6. 92 Official Journal of the European Communities No L 175/41 \ \ Positive Negative CN code Table Additionalcode Notes Germany Nedier ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland m........... mm....... mmmmm DM F1 Pta Esc £ Bfrs/lirs Dkr Lit FF Dr £ Irl \ \ - 100 kg   7904 o 1 644,1  7905 o   7906 C)   7907 O 1 109,9  7908 C) 1 409,7  7909 C) 1 829,3  l 7910 (')   l 7911 o 1 005,7  \ 7912 O 1 320,5  l 7913 (') 1 620,3  l 7915 0) 873,2  l 7916 c&gt; 1 232,9  l 7917 (') 1 547,7  7918 &lt;*&gt; 1 100,6  7919 c&gt; 1 460,3  l 7940 o   . l 7941 o   \ 7942 C) 1 032,0  l 7943 (') 1 331,8  l 7944 o 1 751,4 -l l 7945 c&gt;   l 7946 C) 902,4  l 7947 c&gt; I 1 217,2  l 7948 o 1 517,0  l 7949 0) 1 936,6  l 7950 o   l 7951 (') 1 113,0  l 7952 (') 1 427,8  l 7953 o 1 727,6  l 7955 C) 980,5  l 7956 o 1 340,2  l 7957 C) 1 655,0  l 7958 C) I 1 207,9  l 7959 C) 1 567,6  l 7960 (')   \ 7961 o \ 878,0  l 7962 o l 1 192,8  l 7963 C) 1 492,6  l 7964 o 1 912,2  l 7965 C)   \ 7966 (') 1 063,2  l 7967 o 1 378,0  l 7968 o 1 677,8  l 7969 o 2 097,4  7970 o 914,1 No L 175/42 Official Journal of the European Communities 29. 6. 92 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lirs Dkr Lit FF Dr £ Irl 1 I - 100 kg -  7971 o I 1 273,8  \ 7972 o l 1 588,6  7973 C) l 1 888,4  \ 7975 o l 1 141,3  7976 o l 1 501,0  7977 C) l 1 815,8  7978 0) l 1 368,7  7979 o l 1 728,4  7980 (') l   7981 7982 C) c&gt; 1 164,0 1 478,8  7983 C) l 1 778,6  7984 C) l 2 198,2  \ 7985 o l 989,5  7986 o 1 349,2  7987 C) 1 664,0  7988 (') 1 963,8  7990 o 1 200,1  7991 0) 1 559,8   7992 7995 o o I 1 874,61 427,3  7996 C) 1 787,0 Amounts to be deducted 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 26,0 54,9 87,8 121,4 173.2 251,1 389,6 389,6 545,4 545,4 701.3 701,3 701,3 857,1 857,1 857,1 857,1 857,1 857,1 857,1 29. 6 . 92 Official Journal of the European Communities No L 175/43 Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 5780 5781 5785 5786 579x 5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 100 kg  1 013,0 1 013,0 1 013,0 1 013,0 26,0 26,0 26,0 26,0 26,0 26,0 26,0 26,0 54,9 54,9 54,9 87,8 87,8 121,4 121,4 173,2 173,2 251,1 251,1 389,6 389,6 Amounts to be deducted 61xx 23,7  62xx 50,0  63xx 80,0  64xx 110,6  65xx 157,8  66xx 228,8  670x 355,0  671x 355,0  672x 497,0  673x 497,0  674x 638,9  6750 638,9  l 6751 638,9  \ 6760 780,9  \ 6761 l 780,9  \ 6762 780,9  6765 \ 780,9 No L 175/44 Official Journal of the European Communities 29. 6. 92 Positive Negative Germany Spain Portugal Denmark Italy France Greece IrelandCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Iii 6766 6770 6771 6780 6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 69Ix 694x 695x 696x 697x 698x 699x  100 kg  780,9 780,9 780,9 922,9 922,9 922,9 922,9 23,7 23,7 23,7 23,7 23,7 23,7 23,7 23,7 50,0 50,0 50,0 80,0 80,0 110,6 110,6 157,8 157,8 228,8 228,8 355,0 355,0 29. 6 . 92 Official Journal of the European Communities No L 175/45 (*) If the {roods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17. 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 29. 6 . 92No L 175 /46 Official Journal of the European Communities PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I - 100 kg  2007 91 10 20-4 7385 I 832,7 2007 99 10 20-5 7387 l 832,7 2007 99 31 20-5 7387 l 832,7 2007 99 33 20-5 7387 l 832,7 2007 99 35 20-5 7387 l 832,7 2007 99 39 20-5 7387 l 832,7 No L 175/4729. 6. 92 Official Journal of the European Communities PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive | Negative I CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Belgium/ Kingdom Luxem ­ bourg Denmark Italy France Greece Ireland ............. DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  100 kg  1509 10 10 15-1 15-1 15-1 7298 7299 7314 1 655,0 1 655,0 1 197,6 1509 10 90 15-2 15-2 15-2 7709 7713 7714 1 850,5 1 393,1 1 393,1 1509 9000 15-3 15-3 15-3 7717 7718 77 19 1 820,5 1 363,1 1 363,1 1510 00 10 15-4 15-4 15-4 7724 7729 7733 700,0 700,0 242,6 1510 00 90 15-5 15-5 15-5 7734 7737 7738 854,0 396,6 396,6 No L 175/48 Official Journal of the European Communities 29 . 6. 92 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal -l -l -I -I -I 1,026 0,982 0,963  Milk and milk products        1,026  0,982 0,963  Pigmeat        1,045     Sugar -l -l -I -l -l 1,119  0,973 0,952  Cereals        1,119  0,973 0,952  Eggs and poultry and albumins -l -l -I -l 1,084   0,987  Wine  \   1,084  0,987  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges -l -l -l -l -1 1,026  0,982 0,952  to be applied to refunds : I  cereals        1,119  0,973 0,952  milk -l -l --I -l -l -l -l 1,026  0,982 0,963  sugar -l -l -1 -l -I -l -l 1,119  0,973 0,952  Jams and marmalades (Regulation (EEC) No 426/86) __ __ __ __ __ 1,119 -l _  Olive oil sector        1,034    29. 6. 92 Official Journal of the European Communities No L 175/49 ANNEX III Adjustments to be pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 29 June 1992 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Portugal Cereals Sugar Eggs and poultrymeat wine 0,762082 0,762082 0 0 1 July 1992 1 July 1992 1 July 1992 1 September 1992 Greece Cereals Sugar Eggs and poultrymeat Pigmeat Wine Olive oil 0,237975 0,237975 0 0 0 0 1 July 1992 1 July 1992 1 July 1992 1 July 1992 1 September 1992 1 November 1992 Spain Cereals Sugar 0,585868 0,585868 1 July 1992 1 July 1992